                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                  )   Criminal No. 19-257(1) (MJD/KMM)
                                           )
        v.                   Plaintiff,    )
                                           )   DEFENDANT=S PRETRIAL MOTION
AMANDA MARIE LETOURNEAU,                   )   FOR GOVERNMENT AGENTS TO
                                           )   RETAIN ROUGH NOTES AND
                         Defendant.        )   EVIDENCE


       Amanda Marie Letourneau, by and through her undersigned attorney, pursuant to

Title 18, United States Code, Section 3500 et. seq., Brady v. Maryland, 375 U.S. 83 (1963),

and Rule 16 of the Federal Rules of Criminal Procedure, moves the Court for an Order

requiring any law enforcement agent, including any confidential reliable informants, to

retain and preserve all rough notes taken as a part of their investigation, whether or not the

contents of such rough notes are incorporated in official records. Additionally, defendant

moves for an order directing all officials involved in this case to preserve the evidence

seized in the course of their investigation. Ms. Letourneau moves on the following grounds:

       1. Rough notes are considered statements within the meaning of Title 18, United

States Code, Section 3500(e)(1); United States v. Bernard, 607 F.2d 1257 (9th Cir. 1979);

United States v. Gaston, 608 F.2d 607 (5th Cir. 1979);

       2. Destruction of rough notes by law enforcement officials usurps the judicial

function of determining what evidence must be produced. United States v. Harris, 543

F.2d 1247 (9th Cir. 1976);

       3. The rough notes may contain facts favorable to the defense.
       4. The evidence seized is directly relevant to issues ranging from defendant's guilt

or innocence to sentencing considerations. Its inspection and use as provided for under

Rule 16(c) of the Federal Rules of Criminal Procedure, will be rendered impossible if is

altered or destroyed.

       This motion is based on the indictment, the records and proceedings herein, such

testimony as may be presented at the motion hearing, and any briefing which the court may

require thereafter.


Dated: November 12, 2019                        Respectfully submitted,


                                                s/Shannon Elkins

                                                SHANNON ELKINS
                                                Attorney ID No. 332161
                                                Attorney for Defendant
                                                107 U.S. Courthouse
                                                300 South Fourth Street
                                                Minneapolis, MN 55415




                                            2
